PER CURIAM.
We reverse the trial court’s order denying appellant’s petition for writ of habeas corpus for belated motion for postconviction relief.
On remand the trial court shall conduct an evidentiary hearing to determine whether appellant retained counsel to timely file a rule 3.850 motion and whether counsel failed to timely file such a motion. See Medrano v. State, 748 So.2d 986 (Fla.1999); Steele v. Kehoe, 747 So.2d 931 (Fla.1999); Krasnick v. State, 780 So.2d 1045 (Fla. 4th DCA 2001).
REVERSED AND REMANDED.
STEVENSON, GROSS and TAYLOR, JJ., concur.